Election/Restriction

Invention and Species
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 

Invention Election
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group 1, claim(s) 1-2, 7, 17-22, 24, 27, 31, 33-35, 38-39, 47-48, 50-52, 54-58, 60, 64, 67, drawn to a liposomal composition comprising an encapsulated gamma polyglutamated tetrahydrofolate.
Group 2, claim(s) 68, drawn to a pharmaceutical composition comprising an encapsulated gamma polyglutamated tetrahydrofolate.
Group 3, claim(s) 73, drawn to a method for treating or preventing a disease or chemical induced toxicity.
Group 4, claim(s) 75-76, drawn to a method of killing a hyperproliferative cell.
Group 5, claim(s) 78-79, drawn to a method for treating cancer.
Group 6, claim(s) 83, drawn to a method for treating cancer comprising administering a composition to a subject having a cancer cell that expresses on its surface, a folate receptor bound by a targeting moiety.
Group 7, claim(s) 85, drawn to a maintenance therapy.
8, claim(s) 86-87, drawn to a method for treating a disorder of the immune system.
Group 9, claim(s) 88, drawn to a method for treating a disease or condition.
Group 10, claim(s) 89, drawn to a method for treating an infectious disease.
Group 11, claim(s) 90, drawn to a method of delivering gamma polyglutamated tetrahydrofolate to a tumor expressing a folate receptor on its surface.
Group 12, claim(s) 91, drawn to a method of preparing a gamma polyglutamated tetrahydrofolate composition.
Group 13, claim(s) 92, drawn to a method of preparing a liposomal encapsulated gamma polyglutamated tetrahydrofolate composition comprising a targeting moiety on the surface of the liposome.

Species Invention
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
1. Polyglutamate tetrahydrofolate compound. Examples of the polyglutamate tetrahydrofolate compound are recited in claim 2. Applicant is required to elect one polyglutamate tetrahydrofolate compound, or a combination thereof.
2. Liposomal surface charge. Examples of the liposomal surface charge are recited in claims 34-35 and 38. Applicant is required to elect one surface charge, or a combination thereof.

4. Receptor. Examples of the receptor are recited in claim 55. Applicant is required to elect one receptor, or a combination thereof.
5. Additional component. Examples of the additional component are recited in claims 58 and 60. Applicant is required to elect one additional component, or a combination thereof.
6. Cancer. Examples of the cancer are recited in claim 79. Applicant is required to elect one type of cancer, or a combination thereof.
7. Disorder of the immune system. Examples of disorders of the immune system are recited in claim 87. Applicant is required to elect one disorder of the immune system, or a combination thereof.
8. Disease or condition. Examples of diseases or conditions are recited in claim 88, subsections (a-f). Applicant is required to elect one specific disease or condition, or a combination thereof.
9. Processing step. Examples of the processing step are recited in claim 92. Applicant is required to elect one processing step, or a combination thereof.

Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
1, 68, 73, 75, 78, 83, 85, 86, 88, 89, 90, 91 and 92.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups 1-13 lack unity of invention because even though the inventions of these groups require the technical feature of a liposomal encapsulation of a gamma polyglutamated tetrahydrofolate, this technical feature is not a special technical feature as it does not make a contribution over the prior art, in view of PubChem, 2015 (https://pubchem.ncbi.nlm.nih.gov/compound/102483590) and Gour et al (USP 7,446,120). 
PubChem teaches a polyglutamated alpha tetrahydrofolate [section 1.1; 2D structure], but does not teach a composition comprising a liposomal encapsulated gamma polyglutamated tetrahydrofolate. 
Gour, however, teaches [col 39, In 23-44] one or more modulating agents present within a liposomal pharmaceutical composition comprising gamma polyglutamated methotrexate, a compound similar to PubChem’s polyglutamated alpha tetrahydrofolate. According to Gour, at least one glutamyl group had a gamma carboxyl group linkage [Fig. 31Y, Compound 556].
It would have been prima facie obvious to a person having ordinary skill in the art to combine Gour with PubChem. The ordinarily skilled artisan would have been motivated 
Groups 1-9 lack unity of invention, and do not make a contribution to the prior art over the combined teachings of PubChem and Gour.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Notice of Potential Rejoinder
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained.
Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CELESTE A RONEY whose telephone number is (571)272-5192. The examiner can normally be reached Monday-Friday; 8 AM-6 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CELESTE A RONEY/Primary Examiner, Art Unit 1612